Citation Nr: 0327930	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-00 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals from breast surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to June 
1946 and December 1947 to August 1965.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The residual scar from breast surgery is manifested by a 
ten to eleven cm by two cm area that is reddened, protuberant 
over the middle half of the scar, and soft in texture, with 
no tenderness, adherence to underlying structure, ulceration, 
broken down skin, underlying tissue loss, inflammation, 
edema, keloid formation, and limitation of function of the 
shoulder or chest.  The scar causes mild to moderate 
disfigurement.

2.  The veteran underwent a simple right mastectomy that 
entailed removal of the right breast (including the nipple) 
in toto down to the pectoral muscles.  The removal of the 
breast resulted in significant alteration of size or form, 
but no axillary lymph nodes were removed.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
service-connected residual scar from breast surgery have not 
been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  

2.  The schedular criteria for a 30 percent rating for status 
post simple right mastectomy have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.116, Diagnostic Code 7626 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for 
VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The RO provided the veteran with a copy of the May 
2001 rating decision and December 2001 Statement of the Case 
(SOC), which together notified the veteran of the reasons for 
the rating assigned.  The SOC advised the veteran of the VCAA 
law.  While the veteran was not provided with further notice 
of the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to his claim, the 
Board construes the Motion to Advance on the Docket as a 
waiver of any  further notice of the VCAA.  Moreover, in the 
instant claim for an increased evaluation, the veteran 
specifically cited to the VCAA, thereby indicating his 
knowledge of the law and presumably VA's duties there under.

With respect to VA's duty to assist the veteran, the Board 
notes that the RO afforded the veteran VA examinations in May 
2001 and October 2001.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
that needs to be obtained.  The Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

The veteran's service-connected residual scar from breast 
surgery is presently assigned a noncompensable rating under 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  The Board 
notes that the rating criteria for evaluating skin disorders 
was changed, effective August 30, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833 (2003)).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his or 
her claim under the criteria that are more to his or her 
advantage.  VAOPGCPREC 3-00.  Again, the Board construes the 
Motion to Advance on the Docket as a waiver of notice of the 
change in law and the opportunity to submit additional 
evidence or argument in response to the amended schedule.

The May 2001 VA examination report shows that the examiner 
reviewed service medical records brought to the examination 
by the veteran.  The examiner related that the records 
indicated that the veteran underwent surgery on his right 
breast for gynecomastia that resulted in amputation of his 
right nipple and development of a scar.  The examiner 
reported that the wound was healed but its primary intent had 
resulted in a scar across his right chest, which in younger 
years caused him acute embarrassment.  The examiner further 
reported that intermittently, the scar had been painful but 
not dramatically so and not so much that it interfered with 
wearing certain clothes.  Nor did it interfere currently with 
any of the normal activities of daily life, though he still 
was somewhat embarrassed.  The physical examination of his 
right chest revealed a ten by two cm linear scar with no 
nipple.  The scar was two cm at its widest point and was 
redder than normal skin color.  It was somewhat protuberant 
over the middle half of the scar.  The scar was not tender, 
adhered to the underlying structure, ulcerated, or a burn 
scar.  It was soft in texture.  The skin had not broken down.  
The scar was elevated over half its length as stated above, 
but because of protuberance there was no underlying tissue 
loss.  There was no inflammation, edema, or keloid formation, 
and the core of the scar was redder than the normal skin 
around it.  It was revealing mostly because of the length and 
width of the scar.  The scar caused mild to moderate 
disfigurement.  There was no limitation of function of the 
shoulder or chest as demonstrated by the veteran. Photographs 
were taken.  The examiner diagnosed scar, status post 
mastectomy surgery with nipple amputation on the right chest.

The October 2001 VA examination report shows that a physical 
examination revealed an eleven cm long-healed scar on the 
right breast.  The examiner noted that the veteran reported 
that the missing nipple was psychologically a big problem 
because he had to explain it when he appeared on the beach.  
The veteran also related that in some situations, he found it 
quite an embarrassment.  Otherwise, he had minimal problems 
with it.  He complained of a little irritation on occasions 
from cold weather on the scar.  The examiner diagnosed status 
post right mastectomy, residual scar.

The medical evidence of record shows that the scar is not 
manifested by tenderness and pain on objective demonstration.  
These are factors considered in deciding whether a higher 
evaluation is appropriate under the old criteria.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).  Accordingly, the Board 
finds that service-connected residual scar from breast 
surgery more closely approximates the current noncompensable 
evaluation under the old criteria of Diagnostic Code 7804.

The Board notes that the old rating criteria for evaluating 
skin disorders may be applied for the full period of the 
appeal, but the new rating criteria may only be applied to 
the period of time after their effective date.  38 U.S.C.A. § 
5110(g) (West 2002); Green v. Brown, 10 Vet. App. 111, 116-19 
(1997); VAOPGCPREC 3-00.  There are no medical findings in 
the record that necessitate the Board's evaluation of the 
veteran's disability under the new criteria as no medical 
evidence has been added to the claims file since August 30, 
2002.   Even with consideration of the revised regulations, 
the clinical data preclude a favorable disposition.  
Specifically, the veteran's scar is 20 to 22 square 
centimeters in size, and therefore is less than the dimension 
of 39 square centimeters necessary to warrant a 10 percent 
rating under the revised version of Code 7801.  Code 7802 is 
inapplicable because the scar is much smaller than 929 square 
centimeters, required to obtain a 10 percent rating under 
that diagnostic code.  Finally, the scar has not been 
described as unstable, painful, or limiting motion of any 
affected body part.  Thus, the revisions to Codes 7803, 7804, 
and 7805 do not support a compensable rating.  Accordingly, 
under the circumstances of this appeal, additional 
development is not in order.  Cf. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

The Board has considered other potentially applicable 
diagnostic codes for purposes of assessing whether the 
veteran may be entitled to a compensable rating under any of 
them.  According to the medical evidence of record, the 
veteran's service-connected scar is not characterized by poor 
nourishment with repeated ulceration, which is the criterion 
for a compensable rating under the old criteria of Diagnostic 
Code 7803.  The May 2001 VA examiner noted that the scar 
caused mild to moderate disfigurement and the veteran 
similarly complained that the scar and 
missing nipple caused him embarrassment.  Under Diagnostic 
Code 7800, however, only disfiguring scars that cover the 
head, face, or neck, are subject to VA compensation benefits.  
The May 2001 VA examiner also indicated that the scar did not 
cause limitation of function of the shoulder or chest.  As 
such, there are no findings of a limitation of function of 
the chest wall and right shoulder attributable to the 
service-connected scar such that a compensable rating under 
Diagnostic 
Codes 7805-5201 (limitation of motion of arm) would be 
appropriate. 

The Board will now consider whether the veteran is entitled 
to a separate rating under 38 C.F.R. § 4.116, Diagnostic Code 
7626 (breast, surgery of) (2003).  The Board observes that 
there is no indication that the aforementioned diagnostic 
code was ever limited to, or intended to be limited to, the 
evaluation of female breast surgery only.  Diagnostic Code 
7626 provides for a noncompensable evaluation following wide 
local excision without significant alteration of size or 
form.  A 30 percent evaluation is assigned following simple 
mastectomy or wide local excision with significant alteration 
of size or form for one breast.  A 40 percent evaluation is 
assigned following modified radical mastectomy for one 
breast.   The Note to Diagnostic Code 7626 provides the 
following:  "wide local excision" means the removal of a 
portion of the breast tissue; "simple (or total) 
mastectomy" means the removal of all of the breast tissue, 
nipple, and a small portion of the overlying skin, but lymph 
nodes and muscles are left intact; and "modified radical 
mastectomy" means the removal of the entire breast and 
axillary lymph nodes (in continuity with the breast) with 
pectoral muscles left intact.

The Board finds that the clinical data support a 30 percent 
rating under Diagnostic Code 7626.  Both VA examiners noted 
diagnoses of status post mastectomy surgery.  Service 
clinical records show that the veteran underwent a simple 
right mastectomy that entailed removal of the right breast 
(including the nipple) in toto down to the pectoral muscles.  
The removal of the breast obviously resulted in significant 
alteration of size or form.  The service clinical records 
showed no notation that axillary lymph nodes were removed, so 
the next higher rating of 40 percent under Diagnostic Code 
7626 is not for application.  

Diagnostic Code 7626 also mandates that consideration should 
be made as to whether a veteran is entitled to special 
monthly compensation under 38 C.F.R.        § 3.350 (2003).  
The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, 114 Stat. 1822, 1853, amended 38 
U.S.C. § 1114(k) by providing entitlement to special monthly 
compensation (SMC) if a woman veteran suffers the anatomical 
loss of one or both breasts (including loss by mastectomy) as 
a result of service-connected disability.  Thus, the 
aforementioned statute authorizes this benefit only "in the 
case of a woman veteran," and VA therefore has no legal 
authority to award SMC to male veterans based on anatomical 
loss of one or both breasts as reflected in VA's implementing 
regulation at 38 C.F.R. § 3.350 (a) (2003). 

The Board concludes that the currently assigned 
noncompensable rating under the old criteria of 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002) for a residual scar from 
breast surgery is warranted.  As the preponderance of the 
evidence is against the veteran's scar claim, the "benefit 
of the doubt" rule is not applicable.  38 U.S.C.A. § 5107(b) 
(West 2002).  The Board also concludes that the veteran is 
entitled to a separate rating of 30 percent under 38 C.F.R. § 
4.116, Diagnostic Code 7626 (2003) for status post simple 
right mastectomy.   

Finally, the Board finds that the veteran's service-connected 
residuals from breast surgery and its effect on daily living 
do not warrant an application of a higher rating on an 
extraschedular basis.  The Board finds that the evidence does 
not show that the residuals have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation or necessitated frequent periods of 
hospitalization during the pendency of this appeal.  The 
percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
injuries and their residual conditions in civil occupations.  
As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2003).


ORDER

A compensable rating for service-connected residual scar from 
breast surgery is 
denied.

A separate rating of 30 percent for status post simple right 
mastectomy is granted, subject to the law and regulations 
controlling the award of monetary benefits



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



